DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 26 July 2021 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim is drawn to a “computer readable medium”. The specification recites in par. 284 that a computer storage medium “may be a magnetic disk, an optical disc, a read-only memory (ROM), a RAM, or the like”. However, the medium claimed is not a storage medium and thus may be transitory. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C. 101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Objections
Claim 6 is objected to because of the following informalities:  The term “second frame I” is suggested to be amended to “second I frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “receiving, from the first client, a first media request message; skipping forwarding, to a media server, the first media request message; and sending, to the first client, a first media response message notifying the first client that the first client is allowed to obtain a media stream”. It is indefinite if the first media request message is different from the first live broadcast room request message, each received by the proxy server; it is indefinite what ‘skipping forwarding’ means in this context as there is no forwarding stated prior; it is indefinite if ‘a media stream’ the first client is allowed to be sent is different from the ‘first live media stream’. 
Claim 4, 6 recites the limitation "in response to the request message" in line 4, last line respectively.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which of the three request messages are being responded.
Claim 6 recites the limitation "the same" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis and it is not clear what is the same, if they are ‘the same’ such would suggest the first live media stream and second live media stream are also the same.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “changing…when the first rile is the secondary master user, the first role to the secondary master user”. It is indefinite what is being changed if anything.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nguyen et al (hereinafter “Nguyen”, 2015/0355804).
As per Claim 1, Nguyen discloses a method implemented by a proxy server and comprising: 
receiving, from a first client, a first live broadcast room request message requesting to enter a live broadcast room (at least abstract; paragraph 49-53; visit request to server for joining live video broadcast of host); 
determining a first role of the first client based on the first live broadcast room request message (at least paragraph 37, 52, fulfilling role of host or visitor); and 
sending, to the first client when the first role is a slave user in the live broadcast room, a first live media stream cached in the proxy server (at least paragraph 52-54, 69; the content 120 distributed to the visitors may be the content 120 currently being captured and transmitted by the device 200 of the host. In other embodiments, the visitor may being receiving the content 120 at the beginning of the capture or generation of the content 120 after the content 120 has been stored or cached at the device 200 of the host, or on a server of the communication network 106; the server 300 may then determine or select one or more distribution servers by which to forward the content to the devices 200 of the visitors; distribution server distributing to proxy canonical server).
As per Claim 2. The method of claim 1, further comprising: determining whether there is a client whose role is a master user in the live broadcast room; and determining that the first role is the slave user when there is a client whose role is the master user in the live broadcast room (at least abstract; paragraph 49-53; potential host and potential visitor roles being determined, visitor role when a host decides to host).
As per Claim 3. The method of claim 2, wherein before sending the first live media stream, the method further comprises: receiving, from the first client, a first media request message; skipping forwarding, to a media server, the first media request message; and sending, to the first client, a first media response message notifying the first client that the first client is allowed to obtain a media stream (at least abstract; paragraph 49-53, 76; visit request to server for joining live video broadcast of host; host and/or server approves or denies request, host sending media to server to send to distribution server to visitor).
As per Claim 4. The method of claim 3, wherein the first media request message comprises an identifier of the first client, and wherein after sending the first live media stream, the method further comprises: receiving, from a second client, a request message for exiting the live broadcast room; changing, in response to the request message, the first role from the slave user to the master user; sending, to the media server, a second media request message comprising the identifier; receiving, from the media server in response to the second media request message, a second live media stream; and switching sending, to the first client, from the first live media stream to the second live media stream (at least paragraph 50, 76-81; each of the potential visitors identified; To terminate the visiting mode, the user may simply activate a “done” button 616 displayed in the screen view and user subsequently activating host button to begin hosting session).
Claims 11-14, 20 do not, in substance, add or define any additional limitations over claims 1-4 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Lee et al (hereinafter “Lee”, 2013/0173819).
As per Claim 5, 15. Nguyen fails to explicitly disclose wherein before the switching sending, the method further comprises adjusting a second timestamp of a first frame of the second live media stream to an adjusted timestamp so that the adjusted timestamp and a first timestamp of a last frame of the first live media stream are consecutive. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Lee (par. 59-62). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Lee’s timestamp adjust unit with Nguyen as Lee teaches so that the client player can decode and render the frames of the condensed streaming content smoothly according to the correct time order, which implies adjusting the frame order in the condensed stream so that the frames in the same source content stream can be displayed continuously and adjacently.
As per Claim 6, 16. Nguyen fails to explicitly disclose wherein before the switching sending, the method further comprises: identifying, based on the first live media stream, a first I frame that belongs to the first live media stream; identifying, based on the second live media stream, a second frame I, wherein the first I frame and the second I frame are the same; determining, based on the first I frame, a first switching frame that belongs to the first live media stream; determining, based on the second I frame, a second switching frame that belongs to the second live media stream and that is adjacent to the first switching frame; using the first switching frame as a last frame of the first live media stream that is sent to the first client; using the second switching frame as a first frame of the second live media stream that is sent to the first client respectively; and forwarding, to the media server, the request message. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Lee (par. 51, 58-62, 89). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Lee’s timestamp adjust unit with Nguyen as Lee teaches well known media streaming I frames have P frames from which depend on the I frame/key frame, such that when switching streams from one stream to another, the switch from the first stream would end on the last P frame of the I frame of that stream and the second stream’s first frame would be a next I frame to not begin the next stream on a dependent P frame from which no I frame exists for that stream.
As per Claim 10. Nguyen fails to explicitly disclose further comprising caching the first live media stream as groups of pictures (GOPs). However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Lee (par. 114, 35-36, 51). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Lee’s GOPs with Nguyen as Lee teaches streaming using GOPs as is well known in the network streaming arts such as RTSP to stream live video in well known encodings such as MPEGx, H.26x etc.

Claim 7-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kiraz et al (hereinafter “Kiraz”, 2018/0139412).
As per Claim 7, 17. Nguyen fails to explicitly disclose further comprising: determining whether a quantity of clients whose roles are master users in the live broadcast room has reached a preset upper limit; and determining that the first role is the slave user when the quantity has reached the preset upper limit. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Kiraz. Kiraz teaches, in an analogous art, different roles of users watching a live video interactive stream, including at least host, producer, and co-host (master users) and others in attendance that may join after the ‘masters users’/hosts have setup the live video (at least paragraph 25-30, 49-56, 31-35 also). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Kiraz’s host roles with Nguyen, as Kiraz teaches each user in a host role can broadcast their live video to the entire audience for the attendees to view such that attendees video is not broadcast unless approved, for example.
As per Claim 8, 18. Nguyen fails to explicitly disclose further comprising determining that the first role is a secondary master user when the quantity is greater than 0 but less than the preset upper limit. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Kiraz. Kiraz teaches, in an analogous art, different roles of users watching a live video interactive stream, including at least host, producer, and co-host (master users) and others in attendance that may join after the ‘masters users’/hosts have setup the live video and the host has initialized/preset other master users in a hosting/co hosting/ producer/ screener roles (at least paragraph 25-30, 49-56, 31-35 also). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Kiraz’s host roles with Nguyen, as Kiraz teaches the host setting up the live broadcast with the designated roles as they set to the users and users outside those roles are simply attendees.
As per Claim 9, 19. Nguyen fails to explicitly disclose wherein when the first role is the slave user, the method further comprises: receiving, from a second client, a request message for exiting the live broadcast room; changing, in response to the request message and when the first role is the secondary master user, the first role to the secondary master user; sending, to a media server, a third media request message comprising an identifier of the first client; and receiving, from the media server in response to the third media request message, a third live media stream. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Kiraz. Kiraz teaches, in an analogous art, different roles of users watching a live video interactive stream, including at least host, producer, and co-host (master users) such that a co-host has hosting duties (at least paragraph 25-30, 49-56, 31-35 also). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Kiraz’s host roles with Nguyen, as having a co-host/second master would allow the co-host to continue hosting when the host leaves a broadcast such as being disconnected or not being able to fulfill the entire broadcast length, for example, co-hosting performing well known hosting duties when host cannot perform.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-12, 14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,330,028. Although the claims at issue are not identical, they are not patentably distinct from each other because:
‘028 Claim 1 recites a method performed as in ‘501 claim 1 but simply with two clients
‘028 Claim 3 recites a narrower method performed as in broader ‘501 claim 2
‘028 Claim 4 recites a method performed as in ‘501 claim 4, 9
‘028 Claim 5 recites a method performed as in ‘501 claim 6
‘028 Claim 6 recites a method performed as in ‘501 claim 7
‘028 Claim 7 recites a method performed as in ‘501 claim 8
‘028 Claim 8 recites a method performed as in ‘501 claim 10
‘028 Claim 9 recites a device performed as in ‘501 claim 11 but simply with two clients
‘028 Claim 10 recites a narrower method performed as in broader ‘501 claim 12
‘028 Claim 11 recites a method performed as in ‘501 claim 14, 19
‘028 Claim 12 recites a method performed as in ‘501 claim 16
‘028 Claim 14 recites a method performed as in ‘501 claim 17-18

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443